NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 22a0525n.06

                                         Case No. 21-4121
                                                                                          FILED
                           UNITED STATES COURT OF APPEALS                           Dec 16, 2022
                                FOR THE SIXTH CIRCUIT                           DEBORAH S. HUNT, Clerk



                                                        )
JOHN DOE 162,
                                                        )
       Plaintiff-Appellant,                             )
                                                        )         ON APPEAL FROM THE
v.                                                      )         UNITED STATES DISTRICT
                                                        )         COURT FOR THE SOUTHERN
THE OHIO STATE UNIVERSITY,                              )         DISTRICT OF OHIO
       Defendant-Appellee,                              )
                                                        )                                     ORDER


Before: CLAY, GIBBONS, and McKEAGUE, Circuit Judges.

       PER CURIAM. Between 1978 and 1998, Dr. Richard Strauss, a university physician and

athletic team doctor at the Ohio State University, allegedly sexually abused hundreds of

individuals under the guise of performing medical examinations. The allegations did not become

public until 2018, following Ohio State’s commissioning of an independent investigation

undertaken by the law firm Perkins Coie, which substantiated the allegations of abuse. After the

allegations became public, survivors of this abuse—including Plaintiff in this case—brought Title

IX suits against Ohio State, alleging that Ohio State was deliberately indifferent to their heightened

risk of abuse and that Ohio State actually concealed the abuse. The district court found that

Plaintiff’s claims were barred by the statute of limitations and dismissed the action. Plaintiff timely

appealed.
No. 21-4121, John Doe 162 v. The Ohio State University


       Around the same time that the district court dismissed Plaintiff’s claims, the district court

also dismissed claims brought by other alleged survivors of Strauss’ abuse. See Garrett v. Ohio

State Univ., 561 F. Supp. 3d 747 (S.D. Ohio 2021); Ratliff v. Ohio State Univ., No. 2:19-cv-4746,

2021 WL 7186198 (S.D. Ohio Sept. 22, 2021); Snyder-Hill v. Ohio State Univ., No. 2:18-cv-736,

2021 WL 7186148 (S.D. Ohio Sept. 22, 2021); Moxley v. Ohio State Univ., No. 2:21-cv-3838,

2021 WL 7186269 (S.D. Ohio Oct. 25, 2021). The district court reasoned that the plaintiffs’ claims

were barred by the statute of limitations because the abuse happened more than two years ago, and

the plaintiffs knew or had reason to know that they were injured at the time that the abuse occurred.

See Garrett, 561 F. Supp. 3d at 754–62; Snyder-Hill, 2021 WL 7186148, at *1; Moxley, 2021 WL

7186269, at *1. The district court dismissed Plaintiff’s claims in this case for the same reasons.

       While Plaintiff’s appeal in this case was pending, this Court decided an appeal involving

the lawsuits Snyder-Hill v. Ohio State University, No. 2:18-cv-736 (S.D. Ohio) and Moxley v. Ohio

State University, No. 2:21-cv-3838 (S.D. Ohio). In Snyder-Hill, et al. v. Ohio State University, 48

F.4th 686 (6th Cir. 2022), this Court held that the plaintiffs adequately alleged that they did not

know, and could not have reasonably known, that they were injured by Ohio State until 2018.

Accordingly, this Court held that the plaintiffs’ Title IX claims against Ohio State did not accrue

until 2018, and that the claims therefore were not barred by the two-year statute of limitations. Id.

at 690, 705–06.

       On review of Plaintiff’s claims in this case, we conclude that the district court’s judgment

should be vacated and the action remanded so that the district court may consider in the first

instance whether the statute of limitations bars Plaintiff’s claims in light of this Court’s decision

in Snyder-Hill. Accordingly, we VACATE the district court’s dismissal of Plaintiff’s complaint

and REMAND the matter for reconsideration in light of Snyder-Hill.


                                                -2-
No. 21-4121, John Doe 162 v. The Ohio State University


       IT IS SO ORDERED.

                                   ENTERED BY ORDER OF THE COURT



                                   ____________________________________
                                         Deborah S. Hunt, Clerk




                                            -3-